A suit was filed in the Hamilton Common Pleas by the Lockland Lumber Company upon an account. This suit was filed pursuant to a notice received under the statute to file the same within the 60 days allowed. Subsequently thereto, it developed that a mechanics’ lien had been taken by the plaintiff on the property, and within the sixty day period, it filed an amended petition adding a cause of action and asking for the foreclosure of its mechanics’ lien, which secured this account. New parties were added and service of summons issued upon all interested.
John Robinson, the defendant, claimed that the cause of action had been changed by inserting a new cause of action. The Common Pleas sustained this contention as did the Court of Appeals. Plaintiff in error in the Supreme Court, contends that it has merely added a remedy and has not changed its action.
Note — Motion to certify allowed, 5 Abs. 250.